Citation Nr: 1038154	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-26 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for the status post 
operative residuals of a cervical spine fusion.

2. Entitlement to a temporary total evaluation due to 
convalescence for cervical spine surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to August 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the Veteran's above claims.

These issues were remanded by the Board in October 2009 for 
further development and consideration of newly submitted 
evidence, and now return again before the Board.


FINDINGS OF FACT

The preponderance of the evidence of record indicates that the 
Veteran does not have a cervical spine disability related to 
service or secondary to any service connected disability.


CONCLUSIONS OF LAW

1.	 A cervical spine disability was not incurred in or 
aggravated by service, nor is it secondary to any service 
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).

2.	 The criteria for a temporary total evaluation due to 
convalescence for cervical spine surgery have not been met.  
38 C.F.R. § 4.30 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in  November 2006 and January 2010.  These letters 
informed the Veteran of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence the Veteran should provide.  Since service connection 
for the neuropathy claims is being denied, there is no 
possibility of prejudice to the veteran if the notification is 
lacking with regard to information about the assignment of a 
disability rating or effective date.  See Dingess/Hartman.

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits that are being 
finally decided on this appeal, such as obtaining VA medical 
records and providing the Veteran with VA examinations.  
Consequently, the duty to notify and assist has been satisfied in 
this appeal.

The veteran claims that service connection is warranted for a 
cervical spine disability.  Specifically, the veteran maintains 
that he injured his cervical spine at the same time he sustained 
an injury to his lumbar spine, for which service connection has 
already been granted.  In the alternative, he argues that his 
current cervical spine disability is secondary to his service 
connected lumbar spine disability.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b). 

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2009).  
Secondary service connection may be established for a disorder 
which is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection.

The United States Court of Appeals for Veterans Claims (Court) 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for a cervical spine 
disability.  In this regard, the Board finds that the 
preponderance of the evidence of record indicates that the 
Veteran's current spine disability is not related to service, or 
secondary to any service connected disability, specifically the 
Veteran's service connected lumbar spine disability.  

Initially, the Board notes that the Veteran's service medical 
records, including his April 1993 report of separation 
examination, show no complaints of, or treatment for, any 
cervical spine disability.  An X-ray taken of the Veteran's 
entire spine in April 1984 noted minimal degenerative spurring at 
the vertebral body margins within the thoracic and lumbar region, 
and no other abnormalities.  The Veteran's service medical 
records do show that he fell off a truck in 1983 in service, and 
as well fell off a ladder in October 1992,  injuring his low back 
and hips.  The Veteran is currently service connected for a 
lumbar spine and right and left hip disabilities.

A VA examination in August 1994 found the Veteran to have 
osteoarthritis of the lumbosacral spine and both hips, but no 
cervical spine disability.

A June 1996 VA examination noted that the Veteran reported low 
back pain for about 10 years, and was noted to have an August 
1994 X-ray report of disc disease at L4/L5 and L5/S1, however, at 
that time, there were no abnormal findings in the cervical spine, 
nor did the Veteran complain of any cervical spine issues.

A December 2004 VA examination specifically noted that the 
Veteran reported his hips and low back were injured in service.  
At that time, the Veteran did not complain of any cervical spine 
problems, nor were any cervical spine problems found on 
examination.

The evidence of record does not show any diagnosis of any 
cervical spine disability until 2006, 13 years after the 
Veteran's separation from service, when the Veteran was seen with 
complaints of weakness in the right arm, and was found to have 
severe spondylosis at C3-C4 and C4-C5, with cord compression.  
Moderate spondylitic changes were noted at C5-C6 and C6-C7, with 
neural foramen stenosis.

The Veteran received a VA examination for his spine in July 2008.  
At that time, his claims file and service records were noted to 
have been reviewed.  The injury to his lower spine in service was 
noted.  He was also noted to have had cervical spine fusion 
surgery in October 2006.  After a thorough review of the 
Veteran's medical records and a thorough examination, the 
examiner indicated that the Veteran's cervical spine disability 
was not caused by his service connected lumbar spine disability.

The Board recognizes the November 2008 letter submitted from a 
private physician.  At that time, the physician indicated that he 
had treated the Veteran since October 2000, and reviewed the 
Veteran's medical and service records for the purpose of 
providing an opinion.  He stated that degenerative joint disease 
of the cervical and lumbar spine are frequently present 
simultaneously.  He indicated that he reviewed the Veteran's 
service records, and found that the arthritis in the Veteran's 
cervical and lumbar spine would be seen together due to injury.  
The Board has carefully considered this opinion.  However, it 
notes that this physician has provided no cited evidence in 
support of his opinion.  Further, while this physician has 
indicated that joint disease of the cervical and lumbar spines 
frequently presents at the same time, he fails to account for the 
evidence of record, which shows that the Veteran had degenerative 
changes in his lumbar spine while he was on active duty, but 
there was no evidence of a cervical spine disability in service, 
or for 13 years after service.  This physician also stated that 
these disabilities would be seen together due to injury, however, 
the evidence does not show any specific injury in service, nor 
does this physician cite any specific cervical spinal injury in 
service.  Therefore, the Board finds this opinion to be of 
minimal probative value.

Thus, considering the period of time that has elapsed since the 
Veteran's separation from service until his diagnosis of a 
cervical spine disability, the nexus opinion evidence of record, 
and all relevant evidence, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for a cervical spine disability, as either directly 
related to service, or as secondary to the Veteran's service 
connected lumbar spine disability.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

As to the Veteran's claim of entitlement to a temporary total 
evaluation, a temporary total disability evaluation (100 percent) 
will be assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted.  Specifically, a temporary 
total evaluation will be assigned if treatment of a service-
connected disability resulted in surgery necessitating at least 
one month of convalescence.  See 38 C.F.R. § 4.30 (2009).  
However, in this case, the Veteran's claim of entitlement to a 
temporary total evaluation is based on the convalescence he 
underwent for his cervical spine disability.  As the Veteran's 
claim has been denied for a cervical spine disability, a 
temporary total evaluation based on that disability cannot be 
granted as a matter of law.  In a case where the law and not the 
evidence is dispositive, the claim should be denied or the appeal 
to the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure 
to state a claim upon which relief can be granted).  As such, the 
Veteran's claim of entitlement to a temporary total evaluation 
due to convalescence due to cervical spine surgery is also 
denied.


ORDER

Entitlement to service connection for the status post operative 
residuals of a cervical spine fusion is denied.

Entitlement to a temporary total evaluation due to convalescence 
for cervical spine surgery is denied.





____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


